DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 05/17/2022, with respect to claims 1-21 have been fully considered and persuasive. Due to the current amendment to the Claims, the objection is withdrawn. Due to submission of acceptable Terminal Disclaimer, which is approved, the rejections addressed in the previous office action has been withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1-21 are allowed.

Allowable Subject Matter
Claims 1-21 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a method of detecting a heavy metal in water, the method comprising, in combination with the other recited steps, measuring a voltage difference across a resistance while the first and second leads are connected to a power source of the sensor, the resistance being connected to the power source and the first and second leads such that the voltage difference across the resistance is indicative of an impedance between the first and second electrodes; and monitoring the water for the heavy metal by detecting an increase in the voltage difference arising from a change in the impedance due to electroplating of a conductive species of the heavy metal on the first electrode or the second electrode. 
With regard to Claim 11, the prior arts of the record do not teach or fairly suggest a method of detecting a first heavy metal and a second heavy metal in water, the method comprising, in combination with the other recited steps, connecting one of the first pair of electrodes and one of the second pair of electrodes to a power source, the power source having an electric potential sufficient to electroplate respective species of the first heavy metal and the second heavy metal on a respective one of the connected electrodes; after operation in the electroplating mode, monitoring the water for the first heavy metal by connecting the first pair of electrodes to the power source via a resistance and measuring a first voltage difference across the resistance.

Claims 2-10 and 12-21 are allowed by virtue of their dependence from Claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861